WHITAKER, Judge.
This case was originally submitted under rule 39(b), Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. We held that plaintiff was not entitled to recover. Ct.Cl., 67 F.Supp. 963. The case was remanded to a Commissioner to take proof on defendant’s counterclaim. Defendant therein alleged that plaintiff, as the receiver of the Recording and Computing Machines Company, was indebted to it for taxes in the amount of $351,908.08, plus interest thereon. Plaintiff filed a replication thereto admitting the allegations of the counterclaim, except the allegation that he was indebted to the United States in the sum stated. On the contrary, he alleged that he was informed and believed that the tax liability of the Recording and Computing Machines Company had been compromised and settled and that the defendant had abandoned any further claim for taxes.
The Commissioner’s report, which is un-excepted to, shows that for the years 1916, 1917, and 1918, income taxes were asséssed against Recording and Computing Machines Company, Harold J. Linkert, Receiver, in the total amount of $399,323.87, and that the receiver was given due notice thereof on March 11, 1927. This was followed by notice and demand for the payment of these taxes and interest on March 17, 1927. The demand for 1916 was in the total amount of $13,055.29, for 1917 in the total amount of $93,422.82, and for 1918 in the total amount of $317,724.17, a total for the three years of $424,202.28.
Against the assessment for 1916 in the amount, of $13,055.29 there has been paid or credited a total amount of $8,618.52, leaving a balance due on March 17, 1927, of $4,436.77; no amount has been paid or credited on the assessment for 1917; $50,369.85 of the 1918 assessment has been abated, leaving due for that year the amount of $267,354.32.
On March 17, 1927, the date of the notice and demand, there was due the defendant for income taxes and interest for the years 1916, 1917, and 1918, the sum of $365,213.-91. The defendant is entitled to recover this sum, together with interest at the rate of 12 percent per annum from March 17, 1927, to October-24, 1933, and after October 24, 1933, at the rate of 6 percent per annum until paid. Judgment for this amount will be entered.
HOWELL, MADDEN, and LITTLE-TON, Judges, and JONES, Chief Justice, concur.